Citation Nr: 0330058	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  98-03 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fragment wound of the left (nondominant) elbow with retained 
foreign body, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded 
for additional development in March 2001.  It is again before 
the Board for appellate review.

In August 2002, the veteran's spouse was awarded an 
apportionment of the veteran's disability compensation while 
the case was in a remand status.  The veteran perfected an 
appeal of that decision in June 2003.  The veteran was 
scheduled for a hearing on September 24, 2003.  The veteran 
submitted a statement wherein he withdrew his request for the 
hearing and his appeal of the apportionment issue.  The 
statement was received at the Board in September 2003.  
Accordingly, the veteran's request for a hearing is 
considered to be withdrawn, as is his appeal of the decision 
regarding the apportionment of his disability compensation.  
See 38 C.F.R. § 20.204 (2003).


FINDINGS OF FACT

1.  The veteran sustained a shrapnel wound of the left elbow 
and chip fracture of the left proximal ulna in May 1969.  
There was no nerve or artery injury.  There was evidence of a 
retained metallic object.  

2.  The veteran suffered an intercurrent injury to the left 
elbow in October 1977.  The injury consisted of a compound 
comminuted fracture of the left olecranon with a puncture 
wound.

3.  The medical evidence shows that the residuals attributed 
to the veteran's service-connected disability of residuals of 
a fragment wound of the left (nondominant) elbow with 
retained foreign body are currently manifested by a flexion 
contracture of 35-40 degrees, some limitation of motion of 
extension, supination and pronation, and subjective 
complaints of pain and tenderness. 


CONCLUSION OF LAW

An evaluation in excess of 20 percent for residuals of a 
fragment wound of the left (nondominant) elbow with retained 
foreign body affecting Muscle Group V, is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.40, 4.50, 4.51, 4.54, 4.55, 4.56, 4.73, Diagnostic 
Code 5305 (1996); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Code 5305 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from July 1968 to March 
1970.  A review of his service medical records (SMRs) 
reflects that the veteran sustained a fragment wound to the 
left elbow in May 1969.  The SMRs also reflect that the 
veteran suffered no artery or nerve damage from the wound.  
The wound was described as a 2-inch wound on the lateral 
aspect of the left elbow.  A chip fracture of the left ulna 
was noted on x-ray.  A June 1969 narrative summary reported 
that the veteran's wound was well healed at the time of 
discharge from the hospital with a full range of motion of 
the elbow with only minimal tenderness at the proximal ulna.  
The veteran's March 1970 separation physical examination 
reported no residuals from the wound.  

The veteran submitted his original claim for entitlement to 
disability compensation benefits in May 1970.  The veteran 
was afforded a VA examination in August 1971.  The examiner 
provided a history of the veteran's left wound from the SMRs.  
The veteran complained of limitation of motion of the left 
elbow and reduced strength of the muscles of the left forearm 
and left hand.  The examiner reported that there was no 
visible or palpable deformity of the left elbow except for 
the scars.  The veteran was reported to have full, and 
unrestricted, flexion.  His extension was reported as present 
to 15 degrees.  The examiner said that the veteran had 
pronation and supination to 60 degrees.  He said that the 
veteran's movements of the left wrist and hand were within 
normal limits.  The examiner remarked that the veteran's 
grasping strength in the left hand seemed to be very 
considerably less than that of the right hand.  The diagnosis 
was residuals of a fracture of the ulna.

The veteran was granted service connection for the residuals 
of his left elbow wound by way of a rating decision dated in 
September 1971.  The disability was described as residuals of 
a fragment wound of the left elbow with retained foreign 
body.  The veteran was assigned a 20 percent rating for his 
nondominant arm.  The 20 percent rating has remained in 
effect until the present time.

Associated with the claims file is a VA hospital summary for 
the period from October 13, 1977, to October 23, 1977.  The 
summary reports that the veteran sustained a compound 
comminuted fracture of the left olecranon with a puncture 
wound.  The veteran was initially treated with antibiotics 
for the puncture wound and a sling for his arm.  He was 
discharged with the expectation of being readmitted at a 
later date for an open internal reduction and internal 
fixation.  There is no indication that the veteran was ever 
readmitted for the surgery.

Over the years the veteran attempted to have his disability 
rating increased for his service-connected left elbow 
disability.  The several claims were denied.  To that end VA 
treatment records from various times were associated with the 
claims file.  A VA electromyography (EMG) report from 
February 1993 was interpreted as a normal EMG for the left 
upper extremity with a normal left median nerve study.

A December 1995 VA examination noted that the veteran had 
worked as a bricklayer and in construction for a number of 
years.  He now reported subjective complaints of pain in the 
left elbow.  The examiner reported that the veteran had a 
remote injury to the left elbow from shrapnel now with 
subjective complaints of pain and a reduced range of motion.

The veteran was afforded a VA orthopedic examination in 
August 1996.  The veteran related being wounded in service 
and having had intermittent discomfort in his left elbow over 
the years.  He was noted to be right handed but said that 
left arm weakness and discomfort had interfered with his job.  
He had worked as a bricklayer and had difficulty in terms of 
heavy lifting and carrying.  He was not currently receiving 
any treatment for the residuals of his left elbow wound and 
was not taking any medication.  The examiner reported that 
the veteran had full flexion of 145 degrees for the left 
elbow in both active and passive motion.  He had extension to 
120 degrees as compared to 180 degrees on the right.  The 
examiner said that the veteran had full supination and 
pronation bilaterally.  There was some evidence of crepitus 
when moving the elbow through the range of motion.  The 
examiner reported that there was no evidence of olecranon 
bursitis nor was there any evidence of discomfort to 
palpation over the "radilcapittelar [sic] joint."  The 
examiner said that the veteran's arm strength was somewhat 
limited due to his complaint of pain but was noted to be 4+/5 
for elbow flexion, extension, supination and pronation.  The 
examiner observed that the veteran otherwise used his left 
hand in a functional manner throughout the examination.  An 
x-ray of the left elbow was interpreted to show an old 
fracture of the proximal ulna with a metallic fragment 
overlying the olecranon.  The diagnosis was history of 
shrapnel wound of the left elbow joint with partial bony 
ankylosis resulting in a loss of range of motion as 
described.  The examiner added that there also appeared to be 
arthritic changes about the elbow that caused some discomfort 
that he said were disabling to a mild to moderate degree.  
The Board notes that the veteran did not relate the history 
of his fracture of the olecranon in October 1977 and the 
examiner did not mention it in his review of the veteran's 
history.

The veteran submitted his current claim for an increased 
rating for the service-connected residuals of his left elbow 
wound in May 1997.  He was afforded a VA orthopedic 
examination in September 1997.

The examiner recorded a history from the veteran of a 
shrapnel wound in service.  He said this had left the veteran 
with a flexion contracture of the left elbow and some 
persistent subjective paresthesias in the left ulnar nerve 
distribution.  This had affected the veteran's job as a 
bricklayer as he was unable to carry loads as he used to.  
The examiner said that the veteran had a 40-degree flexion 
contracture of the left elbow with further flexion to 140 
degrees.  The veteran was noted to have 85 degrees of 
supination and 75 degrees pronation.  The examiner said there 
was a deformed olecranon that was nontender to palpation.  
There was no evidence of swelling or erythema for the left 
elbow joint.  There was no evidence of instability, 
crepitations or subluxation of the left elbow.  The examiner 
said that there was no Tinel's sign over the left ulnar 
nerve; however, there were some subjective sensory decreases 
in the ulnar nerve.  The examiner reported that the veteran 
had 5/5 motor strength with brisk capillary refill and 
palpable pulses.  X-rays from June 1997 were interpreted to 
show a malunion of the left olecranon with retained metallic 
foreign bodies.  The impression was status post shrapnel 
wound to the left elbow with apparently open left olecranon 
fracture resulting in malunion and loss of motion in the left 
elbow.  As with the August 1996 VA examination report the 
Board notes that the veteran did not relate the history of 
his fracture of the olecranon in October 1977 and the 
examiner did not mention it in his review of the veteran's 
history.

The veteran testified at a hearing at the RO in June 1998.  
He said that he experienced pain in his left elbow.  His 
elbow would sometimes catch when he used his arm.  He also 
felt that his left arm tired easily.  The veteran said that 
he could no longer work as bricklayer as he used to use his 
left arm extensively while doing that work.  He related that 
he experienced difficulty in gripping and lifting.  The 
veteran said that he could not fully extend his left arm 
because of his left elbow.  He also said that it was tender 
to the touch.  He said he was told that he had arthritis in 
the left elbow because of sleeping in moist areas while in 
Vietnam.  The veteran did not receive regular care for his 
left elbow complaints because he did not have transportation 
to a VA facility.

The veteran was afforded a VA psychiatric examination in 
conjunction with his claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) in 
January 1999.  There were no pertinent findings related to 
the issue on appeal on examination; however, the examiner did 
record that the veteran related that he had not worked as a 
bricklayer since 1989 because of problems associated with his 
left elbow and epididymitis.

The veteran was granted service connection for PTSD in 
January 1999.  He was assigned a 50 percent disability 
rating.

The veteran's case was remanded by the Board in February 
2000.  The purpose of the remand was to afford the veteran a 
Travel Board hearing.  The veteran was scheduled for a 
hearing in September 2000.

The veteran testified at a Travel Board hearing in September 
2000.  The veteran testified that he was a bricklayer and no 
longer had the strength and grip in his left hand to work as 
a bricklayer.  He said that he would go to a VA hospital to 
get medication for pain.  He said he experienced an increase 
in pain in the left elbow with changes in the weather.  He 
also said that the pain would get so bad at times that he 
would cry.  He could not recall the last time he was at the 
VA for treatment.  He also said that he had tenderness in the 
elbow.  

The veteran submitted a claim for entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) in November 2000.  At that time, the veteran said that 
he had last worked full time in 1975.  The veteran related 
that his PSTD and epididymitis disabilities were the reason 
he could not work.  He did not mention his left elbow 
disability as a contributing cause.

The veteran was afforded VA examinations in November 2000 for 
unrelated issues.  At his psychiatric examination the veteran 
told the examiner that he had last worked as a bricklayer 15 
years earlier but could not continue because of his PTSD.  

The veteran's disability rating for PTSD was increased to 70 
percent by way of a rating decision dated in February 2001.  
The veteran was also granted entitlement to a TDIU rating at 
that time.  The basis for the grant was that the veteran's 
service-connected PTSD precluded him from gainful employment.

The veteran's case was remanded again by the Board in March 
2001.  The remand directed that the records related to the 
veteran's October 1977 treatment for a fracture of the left 
olecranon be obtained.  Also, the veteran should be afforded 
a VA examination and that the examiner identify the left 
elbow disability that could be attributed to his service-
connected disability versus the level of disability resulting 
from the 1977 fracture.  Further, the veteran was to be 
afforded the appropriate notices and assistance as required 
by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).

The RO wrote to the veteran in March 2002 and advised him of 
the VCAA and VA's duties to provide notice and assistance in 
the development of his claim.  The veteran was requested to 
identify any source of treatment where records could be 
obtained.  He was further advised that the RO would assist 
him in obtaining any outstanding records.  He was requested 
to provide the information by May 2002 if possible but was 
further informed that he had up to a year to provide the 
requested information in order pay benefits related to the 
information.

The veteran responded in April 2002 that he had nothing 
further to submit.

Associated with the claims file are VA treatment records and 
x-ray reports for the period from May 1997 to November 2002.  
Of note is a May 1997 x-ray report regarding an x-ray of the 
left elbow.  The report noted that there was an old, healed 
fracture of the left olecranon that was now deformed.  The 
report added that this probably accounted for the veteran's 
decreased range of motion.  A May 2002 x-ray report for the 
left elbow noted post-traumatic changes involving the 
olecranon process with some spurring seen at that sight.  A 
small metallic fragment was identified adjacent to the 
proximal ulna.  Joint spaces were noted to be preserved and 
there was no soft tissue swelling seen.

In regard to treatment, there is only one entry pertaining to 
treatment for complaints of left elbow pain.  The veteran was 
seen in August 1998.  He reported that he worked in 
construction with responsibilities for heavy lifting.  The 
examiner reported that they discussed the physically 
demanding nature of the veteran's work, regardless of his 
medical conditions.  The veteran was informed that, with 
known previous trauma, degenerative changes would be ever 
more greatly accelerated.  The examiner said that physical 
examination showed that the left elbow was not erythematous 
and there was no effusion.  The veteran's grip was decreased 
in the left hand.  The examiner questioned the veteran's 
motivation to provide maximal effort.  The examiner also said 
that a prior compensation and pension (C&P) examination in 
the chart confirmed a longstanding contracture of the left 
elbow with range of motion limitations related to the 
contracture.  The examiner stated that the current findings 
were unchanged from the C&P examination.  The remainder of 
the considerable number of entries provided nothing further 
on the left elbow.  Significantly, the left elbow was not 
mentioned on a medical problem list that was provided several 
times in the records over the years.  An August 2001 entry 
noted that the veteran was being seen for the first time for 
a complete history and physical.  The veteran's left elbow 
was not reported as one of the medical conditions to be 
treated.

The veteran was afforded a VA examination in April 2002.  The 
examiner noted that the veteran was right hand dominant and 
had worked as a bricklayer.  The examiner reviewed the 
circumstances of the veteran being wounded in the left elbow 
in service.  He also noted that the veteran had suffered a 
flexion contracture that resulted from an olecranon fracture.  
The veteran expressed subjective complaints of numbness as 
well as dysesthesia that radiated distally from his elbow in 
particular positions, particularly with hyperflexion and 
extension.  The examiner said that the veteran had 35 degrees 
of flexion contracture of the left elbow and could flex the 
elbow to 135 degrees.  The veteran also had 80 degrees of 
supination and 75 degrees of pronation with some discomfort.  
The examiner said that the veteran had a mild amount of 
tenderness over the olecranon with a bony protuberance there. 
There was no evidence of posterolateral rotary instability 
and no Tinel's sign over the ulnar nerve.  There was 5/5 
manual motor testing of grip strength, intrinsic musculature 
as well as wrist extension and flexion.  The examiner's 
impression was status post shrapnel injury to the left elbow 
with a resultant 35-degree flexion contracture and mildly 
decreased pronosupination and tenderness secondary to the 
injury sustained in the military.  The examiner remarked that 
the veteran's overall pain and arthrosis of the elbow might 
have been further exacerbated by a very physically demanding 
job of bricklaying.  The examiner said that the veteran's 
initial injury would easily explain the elbow flexion 
contracture and bony malalignment found at the olecranon.  He 
opined that the veteran's left elbow wound was the precedent 
cause of the great majority of the veteran's difficulty with 
the left elbow and that there was a moderately to minimally 
disabling contracture as the veteran had 100 degrees of total 
arc motion.

The examiner provided an addendum in March 2003 wherein he 
addressed the veteran's October 1977 fracture and how it 
contributed to the veteran's level of left elbow disability.  
The examiner stated that he did not say that the residual arc 
of motion was all due to the wound in service.  He said that 
he did think that the prior injury to soft tissues in the 
area might have contributed to some extent in a poorer 
healing response of the October 1977 fracture.  He added that 
an olecranon fracture that was treated by cast immobilization 
without surgery, when surgery was recommended, was more 
likely to have a traumatic non-union malunion, or post-
traumatic arthrosis with a step-off in reduction, if this was 
the case after the nonservice-connected injury in 1977.  The 
examiner opined that the two injuries contributed to the 
post-traumatic arthrosis of the elbow.  X-rays from April 
2002 clearly showed a metallic fragment adjacent to the 
proximal ulna and post-traumatic changes of the olecranon 
process.  The examiner said that he had no way of delineating 
how much of the injury from the veteran's chip fracture of 
the ulna, noted as part of the service-connected injury, and 
how much of that actually involved further injury.  The 
examiner cited to the 1971 VA examination and that there was 
already some limitation of motion.  He said that it was well 
known that minor injuries to the elbows could cause flexion 
contractures quite easily.  

The examiner concluded that the entirety of the veteran's 
flexion contracture and limitation of range of motion was not 
due to his service-connected injury.  The examiner stated 
that it was as likely as not that possibly as much as 50 
percent of the residual loss of motion could be due to the 
ongoing progressive difficulties from the veteran's original 
injury and at least 50 percent of the remaining disability 
was secondary to a second injury sustained on top a prior 
existing injury.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

The Board notes that the Rating Schedule has been revised 
with respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. 30,235-30,240 (Jun. 3, 
1997) (codified at 38 C.F.R. §§ 4.55 - 4.73 (2003); (38 
C.F.R. §§ 4.47-4.54 and 4.72 were removed and reserved).  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments clarify that the 
changes were not intended to be substantive.  See 62 Fed. 
Reg. 30,235-30,237.

The United States Court of Appeals for Veterans Claims 
(Court), has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to the resolution of 
his claim under the criteria that are to his advantage.  
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  However, 
as stated, a review of the new regulations indicates that no 
substantive changes were made to the applicable rating 
criteria.  The Board must determine which version of the 
regulation is more favorable to the veteran.  If the Board 
finds the revised version more favorable, its reach can be no 
earlier than the effective date of the change in the 
regulation.  VAOPGCPREC 3-2000.  In this case, VA must 
consider the claim pursuant to the former criteria during the 
course of the entire appeal, and since July 3, 1997, under 
the revised criteria, applying whichever is more favorable to 
the veteran.  

The regulatory changes did not result in any material change 
to the respective rating criteria for Muscle Group V, which 
both before and after the regulatory changes is evaluated 
under Diagnostic Code 5305.  38 C.F.R. § 4.73 (1996); 38 
C.F.R. § 4.73 (2003).

Both before and after the regulatory changes, when evaluating 
damage to muscle groups, disability pictures are based on the 
cardinal signs and symptoms of muscle disability, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  See 38 C.F.R. § 4.54 (previous regulations), 
§ 4.56 (revised regulations)

Muscle Group V consists of the flexor muscles of the elbow: 
biceps, brachialis and brachioradialis.  The function of 
Muscle Group V is elbow supination, long head of biceps is 
stabilizer of shoulder joint and flexion of the elbow.  Under 
both prior and present regulations, a moderately severe 
disability warrants a 20 percent evaluation for the minor or 
nondominant arm.  A 30 percent rating is for application 
where there is a severe disability involving the minor or 
nondominant arm.  38 C.F.R. § 4.73, Diagnostic Code 5305.

The Board notes that the regulations provide for a normal 
range of motion for the elbow of flexion to 145 degrees, 
extension to zero (0) degrees, supination from 0 to 85 
degrees and pronation from 0 to 80 degrees.  See 38 C.F.R. 
§ 4.71a, Plate I (2003).

Under the previous regulations, a moderately severe muscle 
disability is a type of injury resulting from a through-and-
through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3) (1996).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound and a record of consistent complaints of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  Id.  
Objective findings include an entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; and tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  Id.

A severe muscle disability is a type of injury caused by a 
through-and-through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4) (1996).

A severe disability includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound, and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability, as 
defined by 38 C.F.R. § 4.56(c) which are worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  Id.  
Objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; and muscles 
swell and harden abnormally in contraction.  Id.

Under the regulations in effect from July 1997, for a 
moderately severe disability of muscles, the type of injury 
will be a through-and-through or deep penetrating wound by a 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  The service department 
records or other evidence should show hospitalization for a 
prolonged period for treatment of the wound, as well as 
evidence of consistent complaints of cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings should include entrance and (if present) exit scars 
indicating track of the missile through one or more muscle 
groups, and indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
when compared with the sound side will demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2003).

A severe injury of the muscle contemplates a through-and-
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence shows hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (d) (2003).

At the outset, the Board finds that application of either 
version of the regulatory provisions does not yield a more 
favorable result for the veteran.  To the contrary, under the 
facts of this case, application of either version leads the 
Board to reach the same conclusion, namely, that the 
veteran's symptoms do not more nearly approximate the higher 
30 percent rating under Diagnostic Code 5305 for a severe 
disability for the nondominant, or minor, arm.  38 C.F.R. 
§ 4.56(d)(1996); 38 C.F.R. § 4.56(d)(4) (2003).

The Board notes that this case does not involve a penetrating 
wound like a gunshot wound.  There is no evidence of any 
through-and-through or deep penetrating wound with 
debridement, prolonged infection, sloughing of soft parts or 
intermuscular cicatrization.  Further, the SMRs show that the 
veteran was treated from May 25, 1969, to June 18, 1969, when 
he was discharged with a full range of motion for the left 
elbow, albeit with minimal tenderness of the proximal ulna.  
Likewise, there is no evidence showing complaints of some of 
the cardinal signs and symptoms in service after the injury.  
In fact, the veteran's March 1970 separation physical 
examination reported no problems with the veteran's left 
elbow at the time of discharge.

The veteran was noted to have full flexion with extension to 
15 degrees in August 1971.  He was also noted to have 60 
degrees of supination and pronation at that time with 
evidence of some decrease in left grip strength compared to 
the right.

The SMRs were negative for any nerve involvement.  The 
results of the February 1993 VA EMG found no evidence of any 
nerve impairment of the left upper extremity.  There is no 
objective evidence of record of any type of residual nerve 
impairment only subjective complaints of paresthesias and 
dysesthesia at times.

The veteran has expressed consistent complaints of two of the 
cardinal signs and symptoms - weakness and what appears to be 
fatigue-pain.  A reduction in grip strength was noted at the 
time of the VA examination in August 1971 and at other 
examinations, although subsequent measurements of strength 
were noted to 4+/5 or 5/5 on other occasions, to include at 
the August 1996, September 1997, and April 2002 VA 
examinations.  Moreover, despite the veteran's testimony, 
there is no objective evidence of ongoing treatment for 
symptoms related to his service-connected left elbow 
disability.  In fact, it is rarely raised as a problem in the 
outpatient treatment records associated with the claims file.

The veteran suffered an intercurrent injury in 1977.  The 
veteran had a compound, comminuted fracture of the left 
olecranon with a puncture wound.  The injury was unrelated to 
the veteran's service-connected left elbow disability.

The VA examiners in August 1996 and September 1997 failed to 
address the impact of that intercurrent injury in their 
assessments.  The April 2002 VA examiner provided an addendum 
to his report that specifically addressed what limitations 
could be attributed to the veteran's service-connected 
disability and what limitations could be attributed to his 
intercurrent injury.  That examiner opined that at least 50 
percent of the veteran's limitations were attributable to his 
intercurrent injury.

At the time of the August 1996 examination the veteran had 
full flexion to 145 degrees and extension to 120 degrees 
(compared to 180 degrees on the right).  He had full 
supination and pronation.  In September 1997 he was reported 
to have flexion of 140 degrees with a 40 degree flexion 
contracture.  Supination was to 85 degrees and pronation to 
75 degrees.  In April 2002, the veteran had flexion to 135 
degrees with a flexion contracture of 35 degrees.  He had 
pronation to 75 degrees and supination to 80 degrees.  The 
examination results do show fairly consistent measurements of 
the range of motion in the measured planes.  

Even if all of the veteran's symptomatology could be 
attributed to his service-connected left elbow disability, 
the veteran still would not satisfy the criteria for a 30 
percent rating for a severe injury.  He has some limitation 
of motion of flexion.  He has a flexion contracture of 35-40 
degrees, thereby limiting the extension of the elbow.  
Finally, he has a slight reduction in his supination and 
pronation.  There is no atrophy, or wasting of the muscles of 
the left arm and there is no objective evidence of 
neurological impairment.  His strength has been measured as 
4+/5 to 5/5 on the three examinations noted above.  Thus, 
there is no basis to grant an increased rating under the 
criteria for Diagnostic Code 5305, or the applicable 
regulatory provisions pertaining to muscle injuries from 1996 
and the amended regulations effective from July 1997.

The Board has reviewed other diagnostic codes for possible 
consideration under 38 C.F.R. § 4.71a.  There is no evidence 
of favorable ankylosis at an angle between 90 and 70 degrees 
to warrant a 30 percent rating under Diagnostic Code 5205.  
Further, the veteran's flexion is not limited to 70 degrees, 
and his extension is not limited to 100 degrees to justify a 
30 percent rating under Diagnostic Code 5206, or Diagnostic 
Code 5207, respectively.  There is no evidence of a flail 
elbow joint to consider a rating under Diagnostic Code 5209.  
There is no evidence of nonunion of the ulna, or radius to 
allow for a 30 percent rating under either Diagnostic Code 
5211 or Diagnostic Code 5212.  Finally, there is no evidence 
of a loss of bone resulting in the left hand being fixed in 
supination or hyperpronation to warrant the assignment of a 
30 percent rating under Diagnostic Code 5213.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In this case, the veteran is noted to complain of pain and 
weakness in his left arm, with episodes of catching in the 
left elbow joint.  The veteran's main complaint in this 
regard was when he worked as a bricklayer.  However, the 
veteran submitted a TDIU claim in November 2000 at which time 
he said he had last worked in 1975.  Other medical record 
entries or examination report note different points of when 
the veteran last worked; however, it is clear that it was a 
number of years prior to his current claim.  Thus, there is 
no basis to conclude that he suffers from flare-ups on the 
job.  

Further, the veteran has raised subjective complaints of pain 
and weakness.  However, the objective findings on the several 
VA examinations do not support a conclusion that he suffers 
from a loss of strength or suffers from fatigue-pain on use 
beyond that contemplated in a 20 percent rating for a 
moderately severe muscle-related disability.  Moreover, not 
all of the veteran's symptomatology can be attributed to 
residuals of his service-connected left elbow disability 
because of the 1977 intercurrent injury.  The veteran has a 
reduction in the limitation of motion of the left elbow in 
flexion, extension, supination and pronation.  There is no 
atrophy or wasting of muscles in the left arm.  In short, the 
veteran's subjective complaints are contemplated in his 
current 20 percent rating.  There is no basis to assign an 
increased rating under 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the veteran's residuals 
of a fragment wound of the left (nondominant) elbow with 
retained foreign body.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2001).  The Board notes that 38 C.F.R. § 3.102 was 
amended in August 2001, effective as of November 9, 2000.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the 
change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In so finding, the Board has considered the applicability of 
the VCAA (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has also 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to complete a claim in this case.  The veteran's claim 
involves a request for an increased rating for a disability 
that has been service-connected for over 25 years at the time 
his claim was submitted.

Under 38 U.S.C.A. § 5103, certain notices must be provided by 
the Secretary when in receipt of a complete or substantially 
complete application.  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Secretary is to 
advise the claimant of the information and evidence that is 
to be provided by the claimant and that which is to be 
provided by the Secretary. 38 U.S.C.A. § 5103(a) (West 2002).  
In those cases where notice is provided to the claimant, a 
second notice is to be provided to advise that, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  38 
U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b) (2003), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran submitted his claim for an increased rating in 
May 1997.  His claim was originally denied in July 1997 
without the benefit of any additional evidence added to the 
record.  However, the veteran was informed of the reason why 
his claim was denied, namely that his current symptomatology 
did not satisfy the rating criteria for an increased rating.

The veteran was issued a statement of the case (SOC) in 
February 1998 that addressed the development of his claim up 
to that point.  The SOC addressed the procedural aspects of 
the case, provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the veteran's claim.  

A supplemental statement of the case (SSOC) was issued in 
September 1998 that provided further notice to the veteran of 
why the evidence of record was not sufficient to grant his 
claim.  

The veteran's case was remanded by the Board in March 2001 in 
order to afford the RO the opportunity to provide the 
required notice and assistance required by the VCAA.

The RO wrote to the veteran in March 2002 and informed him of 
VA's duty to provide notice and duty to provide assistance.  
The veteran was requested to identify any outstanding 
evidence that would support his claim.  He was further 
informed that the RO would assist in obtaining any evidence 
if he desired assistance.

The veteran responded in April 2002 that he had nothing 
further to submit.

Even though the veteran said that he had nothing further to 
submit, the RO conducted additional development and more 
evidence was added to the record.  The veteran was issued a 
SSOC in June 2003 that addressed the additional evidence and 
further informed the veteran as to why the evidence of record 
did not support an increased rating for his service-connected 
disability.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He was notified of the 
evidence necessary to establish an increased rating for a 
longstanding service-connected disability.  He was kept 
informed of the evidence developed by VA.  The several rating 
decisions, SOC, and SSOCs informed the veteran as to why the 
evidence was not sufficient to allow for the grant of his 
claim.  In summary, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2003).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case, the veteran was afforded several VA 
examinations specifically to evaluate his service-connected 
left elbow disability.  Other VA examination reports were 
considered for possible evidentiary support.  VA treatment 
records were obtained and associated with the claims file.  
The veteran testified at a hearing at the RO in June 1998 and 
at a Travel Board hearing in September 2000.  His claim was 
remanded by the Board in March 2001 to allow for additional 
development and to afford the veteran the opportunity to 
identify any outstanding evidence that would be supportive of 
his claim.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367- 68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

An evaluation greater than 20 percent for residuals of a 
fragment wound of the left (nondominant) elbow with retained 
foreign body is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



